NO. 07-06-0173-CV
NO. 07-06-0174-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

AUGUST 14, 2006

______________________________


IN RE ANN NELSON PARKER VALLADOLID, RELATOR

_______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.
ON MOTIONS FOR REHEARING
	By motions for rehearing, relator asserts this Court erred in (1) holding we had no
jurisdiction to issue a writ of mandamus against the Honorable Kelly Glen Moore; (2)
holding that filing an informal letter prior to filing a formal motion waived the right to
complain of a trial judge's refusal to recuse or disqualify; and (3) finding that mandamus
relief was unavailable.  Remaining convinced that our original disposition of the petitions
for writs of mandamus were correct, the motions for rehearing are overruled with these
additional comments.

Respondent Judge Moore
 Relator maintains she was seeking mandamus relief against Judge Moore in his
capacity as a district judge who was assigned to hear the disqualification/recusal motions. 
We disagree.  By letter of March 31, 2006, counsel for relator directed correspondence to
Judge Moore, "Ninth Administrative Judge," not in his capacity as a district judge,
requesting clarification on the upcoming hearing on the motions.  By fax transmittal dated
April 3, 2006, on letterhead of the Ninth Administrative Judicial Region, Judge Moore
advised all counsel he would hear the motions by telephone conference on April 10, 2006. 
The reporter's record of the hearing reflects that Judge Moore stated on the record: 
	I'm presiding over a recusal motion in each of these cases that has been
filed, and I am presiding today in my capacity as presiding judge of the Ninth
Administrative Judicial Region.

	By fax transmittal dated April 10, 2006, also on letterhead of the Ninth Administrative
Judicial Region, Judge Moore advised counsel that he was denying the motions for recusal
and disqualification.  The record reflects the orders were signed by Judge Moore in his
capacity as Presiding Judge of the Ninth Administrative Judicial Region. 
	By her motion to reconsider of April 11, 2006, relator alleged:
	Judge Kelly G. Moore, Presiding Judge of the Ninth Administrative Judicial
Region . . . signed his Order Denying Motion for Order of Disqualification
and, Alternatively, Recusal . . . . 

(Emphasis in original). 
	We conclude relator's contention that this Court has jurisdiction to issue writs of
mandamus directed to Judge Moore because she seeks the writs in his capacity as a
district judge is contrary to the record.
	Accordingly, the motions for rehearing are overruled.

						Don H. Reavis
						    Justice


hereby
overruled.   
 
							John T. Boyd
							 Chief Justice

Do not publish. 
1. Parenthetically, we note that we also had authority to dismiss this appeal for want
of jurisdiction on our own initiative after giving ten days' notice to all parties.  Tex. R. App.
P. 42.2(a).